Citation Nr: 1631462	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-46 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The appellant served during a period of active duty for training (ACDUTRA) from December 1969 to June 1970 as well as during subsequent periods ACDUTRA and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The appellant initially requested a hearing before a Decision Review Officer (DRO) and was scheduled for such hearing in September 2010 but withdrew his request for a DRO hearing by letter in September 2010.  The appellant also requested a hearing before a Veterans' Law Judge and was scheduled for the same in April 2012, but he did not attend the hearing.  As the appellant has not provided good cause for his absence, nor requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2015). 

This case was previously remanded by the Board in May 2014.  At that time, the appellant was represented by Disabled American Veterans; however, in June 2014, the appellant submitted a new Form 21-22 designating the New York State Division of Veterans' Affairs as his representative.  Such appointment is not limited and automatically revoked representation by DAV.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that the appellant's newly appointed representative, New York State Division of Veterans' Affairs, has not been provided an opportunity to review the September 2014 supplemental statement of the case (SSOC).  Thus, the case must be remanded in order to allow the representative an opportunity to review and respond to the September 2014 SSOC. 

Further, with respect to the appellant's service, since the May 2014 Remand, evidence confirms that the appellant served during a period of ACDUTRA December 1969 to June 1970, a period in which he contends that he injured his left knee.  Leave and earnings statements also confirm that the appellant served during periods of INACDUTRA at times in which other evidence of record noted reports of back injury.  In this regard, an August 1980 hospital record notes the appellant's report that he injured his back three months earlier (which would have been in May 1980).  Additionally, the January 1984 periodic report of medical history noted the appellant's report that he had incurred a back strain or other injury in July 1981 and March 1983.  Leave and earnings statements confirm that the appellant served during periods of INACDUTRA in May 1980, July 1981, and March 1983, among others.

Moreover, regarding the back disorder, the appellant has not yet been provided with a VA examination.  Treatment records dated prior to the date of the present claim indicate that the appellant has degenerative disc disease.  See e.g., February 2000 record from Dr. H.Y. that noted severely degenerative discs in the low back.  The Board acknowledges that it previously noted that the appellant did not have a current diagnosis since filing the claim for benefits.  However, given that (1) it appears that the appellant relied on the February 2000 degenerative disc diagnosis when he filed his claim, (2) service treatment records indicate that the appellant sprained his back or other incurred other back injury during a period INACDUTRA, and (3) the evidence indicates that the appellant has complained of recurrent back symptoms for many years, the Board now finds that he should be provided with a VA examination to determine whether he has a low back disorder due to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, with respect to the left knee claim, the Board observes that the VA opinion obtained in June 2014 is inadequate.  In this regard, the VA examiner did not explain the basis for the opinion provided nor discuss the numerous lay statements of record from the appellant's fellow service members who wrote of their firsthand accounts of the appellant's left knee injury during a period of ACDUTRA.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, as the evidence indicates that the appellant has two left knee disorders - degenerative changes as well as instability, the examiner should address the etiology of each disorder.  Private medical records indicate that the appellant's left knee instability may be due a spinal disorder.  See e.g. October 2001 letter from Dr. J.C.  Thus, the examiner should discuss the etiology of each disorder, and address whether the appellant's left knee instability is at least as likely as not caused or aggravated by the claimed back disorder, if not directly related to the fall during basic training. 

The AOJ should also send the appellant corrected VCAA notice to address the possibility of entitlement to service connection for the left knee disability on a secondary basis. 

Lastly, it appears that relevant records may be outstanding.  In this regard, a periodic report of medical history dated in January 1984, noted the appellant's report that he was treated by Dr. S. in July 1981 for a back sprain and that he was hospitalized for a back injury in March 1983, at St. Luke's hospital.  Although some records from Dr. S. and St. Luke's Hospital have been associated with the file, it is not clear that all records from Dr. S. or St. Luke's have been requested or obtained.  Also, a favorable decision from the Social Security Administration (SSA) is of record and discusses back and leg disabilities.  It appears that the appellant submitted a portion of the SSA records at the time that he filed his claim for service connection, but it is not clear that all of the treatment records upon which the determination was based, have been requested or obtained.  As these records appear to be relevant to the present case, they should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c) (2) (2015).


Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA furnish copies of all medical records underlying the November 2000 determination to award the appellant SSA disability benefits.

2.  Send the appellant the appropriate notice for a secondary service connection claim with respect to the theory that his left knee instability may be caused or aggravated by his claimed back disorder. 

3.  After obtaining any necessary authorization from the appellant, obtain all outstanding treatment records from St. Luke's Hospital and Dr. S., in particular, treatment records dated in July 1981 from Dr. S. and in March 1983 from St. Luke's Hospital.  

4.  After obtaining all outstanding records, the appellant should be afforded another VA examination to determine the etiology of the appellant's left knee and low back disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken. 

After examining the appellant and reviewing the record, the examiner should clearly delineate all disabilities of the left knee and low back.  The examiner is asked to specifically address the etiology of the diagnoses of instability of the left knee and degenerative disease of the left knee documented in the June 2014 VA examination report, as well as degenerative disc disease documented in private treatment records.  Thereafter, with respect to each diagnosed disability, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that any knee or back disability is related to the appellant's military service.  Regarding the left knee, consider the fall during basic training documented in the competent and credible lay statements of record.  Regarding the low back, consider the competent and credible statements regarding a low back injury or strain during a period of INACDUTRA.

b) If any knee disability is not directly related to service, discuss whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is caused or aggravated by a low back disability. 

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and lay statements concerning pertinent symptomatology.  The examiner should provide a detailed rationale for any opinion provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

